     Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 1 of 16
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                            UNITED STATES DISTRICT COURT                        November 19, 2018
                             SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk
                                 HOUSTON DIVISION



 KIMBERLY KJESSLER, KLAIRE RUECKERT,
 LAURA BRALEY, TIMOTHY HAYDEN, and
 SUMMER LANG, individually and on behalf of all
 others similarly situated,                                Civil Action No. 4:18-cv-430
                                                                  (Consolidated)
                                          Plaintiffs,

                           v.

 ZAAPPAAZ, INC., AZIM MAKANOJIYA,
 NETBRANDS MEDIA CORP., MASHNOON
 AHMED, GENNEX MEDIA, LLC, BRANDECO,
 L.L.C., AKIL KURJI, CUSTOM WRISTBANDS
 INC., and CHRISTOPHER ANGELES,

                                        Defendants.


                 STIPULATION AND ORDER REGARDING DISCOVERY PLAN
                             AND DEPOSITION PROTOCOL

           The Court HEREBY ORDERS the following regarding the scope of discovery

and the depositions of party and third-party witnesses in this matter. Discovery in the

proceeding will be coordinated across all consolidated actions. As used herein, “Party” or

“Parties” means the consolidated Plaintiffs on the one hand and the consolidated

Defendants on the other, as those individual parties are identified in any operative

complaint in this matter.

    I.      General Provisions

           A.    Except as expressly set forth herein, this Discovery Plan and Deposition

Protocol shall not limit or prejudice any party’s rights under the Federal Rules of Civil

Procedure or the Federal Rules of Evidence.


804116.1
     Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 2 of 16




           B.      Any matter not addressed in this Stipulation and Order is governed by the

applicable provisions of the Federal Rules of Civil Procedure, Federal Rules of Evidence,

and Local Rules of the United States District Court for the Southern District of Texas

(“Local Rules”).

           C.      The Parties may modify this Discovery Plan and Deposition Protocol by

written agreement without Court order,1 or absent agreement, seek to modify this

Discovery Plan and Deposition Protocol by motion for good cause after making a good

faith effort to meet and confer.

    II.           Initial Disclosures

           A.      The Parties shall provide initial disclosures as required by Rule 26(a)(1) of

the Federal Rule of Civil Procedure on November 2, 2018.

    III.        Privilege Logs

           A.      The Parties agree to confer in good faith to define the appropriate scope of

their respective obligations to produce a privilege log.2

           B.      The producing Party will provide a privilege log within thirty (30) days

after each production.




1
  The Court reserves the right to review written agreements of the Parties modifying the
Discovery Plan and Deposition Protocol set forth herein and overrule such agreements if
they impact the Court’s overall docket management. To that end, any such written
agreement between the Parties shall be filed as a Notice of Agreement subject to review
by the Court.
2
  The Parties reserve the right to request a log of particular types of documents created
after this date where good cause exists.
                                                   2
804116.1
     Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 3 of 16



    IV.         Interrogatories

           A.      Each Party may serve no more than twenty-five (25) interrogatories,

including all discrete sub-parts.

    V.            Requests for Admission/Document Authentication

           A.      In order to reduce the number of requests for admission, the Parties must

meet and confer regarding authenticity of documents to avoid the use of requests for

admission to authenticate documents unless necessary.

    VI.           Depositions

           A.      Number of Depositions

                    1.    Prior to the start of deposition discovery, the Parties will meet and

                      confer regarding the number of total fact-witness depositions each Party

                      can take, including any per-defendant or per-plaintiff limitations and

                      including third parties. In the event that the Parties do not agree upon a

                      number of depositions under this paragraph, then seven (7) days after the

                      Parties have reached an impasse and no later than twenty-one (21) days

                      after the Parties have met and conferred, the Parties will submit a joint

                      letter brief to the Court explaining their respective positions.

           B.      Deposition Procedures

                    1.    Depositions of percipient witnesses noticed by any Party will be

                      limited to seven (7) hours of direct examination consistent with FRCP

                      30(d)(l), unless the Parties otherwise agree or the Court otherwise orders.

                    2.    A witness may be deposed only once in these proceedings unless the

                                                    3
804116.1
     Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 4 of 16



                   Parties otherwise agree or the Court otherwise orders. This limitation will

                   not affect the rights of a Party to seek to depose as a fact witness an

                   individual who has been previously deposed as a corporate representative

                   of a Party designated under Rule 30(b)(6). Nor will this procedure affect

                   the rights of a Party to seek a corporate representative deposition under

                   Rule 30(b)(6) when the corporate representative has been previously

                   deposed as a fact witness, or of other Parties to object to such depositions.

                 3.    If any individual has been employed by more than one Defendant,

                   that individual may be deposed only once and shall not be counted twice

                   for purposes of Sections VI(A)(1)-(2) above.

                 4.    Where a deponent is represented by counsel who does not already

                   represent a Party to the above-referenced litigation (e.g., a third party or an

                   employee of a Defendant with separate counsel), then the noticing party

                   shall provide a copy of this Discovery Plan and Deposition Protocol to the

                   deponent's counsel along with the deposition subpoena or notice.

           C.   Allocation of Deposition Time

                 1.    As to all depositions noticed by Defendants, Defendants’ counsel

                   shall confer before the deposition to allocate examination time among any

                   Defendants’ counsel intending to participate and ask questions at the

                   deposition. Counsel for any Defendant objecting to the allocation of

                   examination time among Defendants shall be required to seek relief from

                   the Magistrate Judge by means of a telephonic hearing no later than seven

                                                 4
804116.1
     Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 5 of 16



                   (7) business days before the date of the deposition.

                 2.    Absent unforeseen circumstances, the Parties will not cross-notice

                   the depositions of their own current employees or former employees who

                   have consented to the deposition. Counsel for a witness or for the Party

                   that is the witness’s current or past employer will have time to examine the

                   witness at the conclusion of direct examination without need for a cross-

                   notice. In the event a Party cross-notices the deposition of a current or

                   former employee of another Party, the noticing Parties and the witness will

                   meet and confer on the appropriate duration of the deposition, which will

                   be split equally or as agreed to by the Parties or ordered by the Court.

                   Counsel shall coordinate all examination so as to avoid duplicative

                   questioning and conduct the deposition within agreed time limits.

                 3.    For depositions of third parties, unless otherwise agreed, the noticing

                   Party shall have six (6) hours to examine the witness and the opposing

                   Party shall have one (1) hour to examine the witness. If a third party’s

                   deposition is cross-noticed, the Parties will equally divide the seven (7)

                   hours to depose the third party unless the Parties and witness otherwise

                   agree or the Court otherwise orders. Parties may seek leave of court for

                   additional time for good cause.

           D.   Scheduling and Location of Depositions

                 1.    Counsel will consult with one another to coordinate, to the extent

                   practicable, all scheduling, noticing and taking of depositions. Counsel

                                                 5
804116.1
     Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 6 of 16



               shall not unilaterally take steps to schedule and notice a Party deposition

               without consulting in advance with counsel for the witness or the Party

               that is the current employer of the witness.

             2.    Unless otherwise agreed, the deposition will occur at a location

               chosen by the witness. If the noticed party objects to the date of the

               noticed deposition, counsel for the noticed party will respond to the Party

               issuing notice within five (5) business days and will counter-propose

               alternative dates on which the witness and his or her counsel will be

               available within fourteen (14) days of the requested date. All Parties agree

               to respond to such counter-proposal within five (5) business days of

               receipt and to meet and confer in good faith consistent with the Local

               Rules and their ethical obligations. Disputes that cannot be resolved

               through the meet and confer process shall be decided on by the Magistrate

               Judge with no briefing unless so ordered.

             3.    Counsel intending to notice the deposition of a third party will

               consult with counsel for the witness, or the witness if unrepresented, in

               order to coordinate, to the extent practicable, all scheduling, noticing and

               taking of the third party’s deposition. If an opposing Party informs the

               noticing Party within five (5) business days that the opposing Party intends

               to cross-notice the third party's deposition, the Parties shall coordinate

               with each other and with the witness (or counsel for the witness), where

               possible, on scheduling the deposition. Plaintiff or Defendants seeking to

                                             6
804116.1
     Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 7 of 16



                   schedule the deposition of a third party shall schedule such a deposition

                   only on a date the Plaintiff or Defendants, respectively, have not already

                   scheduled a deposition. However, the Parties shall meet and confer if

                   double- (or greater) -tracking of depositions becomes necessary to comply

                   with scheduling deadlines.

                 4.    Party depositions shall be noticed pursuant to the Federal Rules of

                   Civil Procedure, and all notices shall be served on all Parties

                   electronically. Any subpoenas for deposition testimony shall be served on

                   witnesses as required by law, but copies may be served electronically on

                   all Parties. Deposition notices shall have the legal effect of a deposition

                   notice in all related actions.

                 5.    Once a deposition has been scheduled, it shall not be taken off

                   calendar, postponed, or rescheduled, except by agreement of the counsel

                   responsible for scheduling or by other relief obtained from the Court.

           E.   Exhibits

                 1.    A Party may utilize electronic exhibits in connection with a

                   deposition so long as the Party provides notice to the deponent and its

                   counsel not later than four (4) business days before the deposition,

                   arranges for the technology to permit presentment of the electronic exhibit

                   at the deposition to the witness and counsel, and, at least five minutes prior

                   to questioning the witness about the electronic exhibit, provides counsel

                   for the deponent a thumb drive containing the electronic exhibit. With

                                                    7
804116.1
     Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 8 of 16



                   respect to any hard copy exhibit used in a deposition (i.e., an exhibit that

                   has not been marked and used in a prior deposition in a related case),

                   “sufficient copies” shall mean five (5) hardcopies. In all events, examining

                   counsel, defending counsel, and all other counsel attending the deposition

                   shall cooperate in good faith so that counsel for each Party attending the

                   deposition will have adequate access during the deposition to an exhibit

                   used by examining counsel during the deposition, such as stating the Bates

                   number for each exhibit on the record so counsel may view such

                   documents electronically in their document review software.

           F.   Participation by Teleconference

                 To minimize travel and related costs, counsel may participate in any

deposition by telephone. Counsel noticing the deposition shall make arrangements so that a

conference call line and a real-time text feed are available during every deposition. Any

Party requesting a real-time text feed or equivalent electronic reporting shall be responsible

for the cost of the additional services requested. Examining counsel and counsel intending

to participate by phone shall cooperate in good faith to facilitate such participation. When

an exhibit is introduced at a deposition, counsel shall identify the exhibit by bates number

in advance of questioning for clarity of the record and to facilitate participation by

teleconference.

           G.   Conduct of Depositions

                 1.    Regardless of location, all depositions shall be conducted in

                   accordance with all applicable Federal Rules of Civil Procedure and the

                                                 8
804116.1
     Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 9 of 16



                   Federal Rules of Evidence unless otherwise required by law, including

                   Federal Rule of Civil Procedure 30(c)(2), except that the Parties agree that

                   one objection by a counsel for Plaintiffs or Defendants can be relied upon

                   by all Plaintiffs or Defendants respectively.

                 2.    The Parties agree that under Fed. R. Civ. P. 30(d)(l), objections are to

                   be stated “concisely” and in a “non-argumentative and non-suggestive

                   manner.” Under this rule counsel may interpose an objection by stating

                   “objection” and the legal grounds for the objection. Objections or other

                   statements by counsel in the presence of the deponent made to suggest an

                   answer to the deponent, such as (without limitation) “if you know” or “if

                   you understand,” are improper and shall not be asserted.

                 3.    The court-reporter service shall maintain a total running time for

                   actual deposition to measure compliance with the time limitations and the

                   time allocation provisions above.

           H.   Departing Document Custodians and Former Employees

                 1.    In response to a request for deposition in Section D above, if the

                   witness is a former employee of any Party and is not currently represented

                   by counsel for that Party, counsel for that Party shall within seven (7)

                   business days of the deposition notice provide the date of departure and

                   last known address of the former employee, whether counsel can accept

                   service of the notice, and whether counsel will be representing that Party

                   for the deposition.

                                                 9
804116.1
    Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 10 of 16



                 2.    In response to a request for deposition in Section D above, if the

                   witness is a departing document custodian who intends to leave his or her

                   employment, the Party shall within five (5) business days of the deposition

                   notice request that the deponent appear for deposition at a date, place and

                   time convenient for the Parties and the deponent, without the need for

                   service of a third party subpoena or other formal judicial process on the

                   deponent, and inform the noticing party of the deponent’s response to such

                   request. If a departing deponent agrees to appear without the need for

                   service of a subpoena or other formal judicial process on the deponent, the

                   procedures for scheduling the deposition of a current employee of a Party

                   shall apply and the deposition will be counted as a Party deposition for

                   purposes of Section VI (A).

           I.   Claims of Privilege

                 1.    During a deposition, a witness may consult with his or her attorney

                   except while a question is pending to the extent permitted under the law. If

                   a question is pending the witness must first answer the question before

                   consulting with counsel, except on an issue relating to privilege.

                 2.    Private conferences between deponents and attorneys about the

                   substance of the deponent's testimony while the witness is under oath

                   generally are improper, including on breaks during the deposition, except

                   to determine whether a privilege should be asserted or to determine

                   whether to clarify or correct testimony previously given by the deponent.

                                                 10
804116.1
    Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 11 of 16



                   Breaks shall not be taken while a question is pending unless required to

                   determine whether a privilege should be asserted.

           J.   Standard Stipulation

                 The following stipulation will apply to all depositions taken in these actions

and shall be included in each transcript by the court reporter:

                 1.    Transcripts of depositions will be delivered from court reporters to

                   counsel for the witness. Counsel shall promptly forward it to the witness

                   for review, correction, and signature under penalty of perjury. Within 30

                   days of receiving the transcript from the court reporter, the witness’s

                   counsel shall then forward the original transcript plus corrections to the

                   court reporter, who will promptly notify all counsel of its receipt and any

                   errata.

                 2.    If the witness is not represented by counsel, the original transcript

                   will be sent to the witness by the court reporter. After review, correction,

                   and signature under penalty of perjury within 30 days from the date of

                   receipt, the witness shall return the original transcript to the court reporter,

                   who will notify all counsel of its receipt and any errata submitted by the

                   witness.

                 3.    Any witness who submits errata must do so in accordance with

                   Federal Rule of Civil Procedure 30(e)(2).

                 4.    The court reporter will provide the original transcript to the first

                   examining attorney. If, for any reason, the original is lost, misplaced, not

                                                 11
804116.1
    Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 12 of 16



                  returned, not signed, or unavailable, a certified copy may be used in its

                  place for all purposes.

    VII. Other Third Party Discovery

           A.   The protocol applicable to third party depositions is discussed above. In

addition, the Parties may serve subpoenas duces tecum on third parties.

           B.   Each Party will designate a contact person to receive documents produced

by third parties to the opposing Party. Any counsel who receives documents produced by

a third party in response to a subpoena duces tecum will produce copies of the third

parties’ response and objections to the subpoena, all substantive communications between

the Party issuing the subpoena and the third party regarding the subpoena, as well as all

documents produced by the third party, to the designated contact person within five (5)

business days of receipt of such documents. Such documents will be produced in the

same format in which they were produced by the third party. Counsel should produce

these documents via electronic means whenever practicable to avoid undue delay in

providing such documents to the contact person for the opposing Party.

           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                    BURNS CHAREST LLP


                                                    By: /s/ Warren T. Burns
                                                    Warren T. Burns
                                                    TSB# 24053119
                                                    SD Tex #611613
                                                    900 Jackson Street, Suite 500
                                                    Dallas, TX 75202
                                                    Telephone: (469) 904-4550
                                                    Facsimile: (469) 444-5002
                                                    Email:       wburns@burnscharest.com

                                               12
804116.1
    Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 13 of 16




                                           Korey A. Nelson (Pro Hac Vice)
                                           Lydia A. Wright (Pro Hac Vice)
                                           365 Canal Street, Suite 1710
                                           New Orleans, LA 70130
                                           Telephone: (504) 799-2845
                                           Email:       lwright@burnscharest.com

                                           Christopher J. Cormier (Pro Hac Vice)
                                           5290 Denver Tech Center Parkway, Suite 150
                                           Greenwood Village, CO 80111
                                           Telephone: (720) 630-2092
                                           Email:      ccormier@burnscharest.com

                                           Interim Lead Counsel for Plaintiffs and the
                                           Proposed Class


                                           WOLF HALDENSTEIN ADLER FREEMAN
                                           & HERZ LLP
                                           Fred Taylor Isquith (Pro Hac Vice)
                                           Thomas H. Burt (Pro Hac Vice)
                                           270 Madison Avenue
                                           New York, NY 10016
                                           Telephone: (212) 545-4600
                                           Facsimile: (212) 686-0114
                                           Email:      isquith@whafh.com
                                                       burt@whafh.com

                                           Betsy C. Manifold (Pro Hac Vice)
                                           750 B Street, Suite 2770
                                           San Diego, CA 92101
                                           Telephone: (619) 239-4599
                                           Facsimile: (619) 234-4599
                                           Email:        manifold@whafh.com

                                           Carl V. Malmstrom (Pro Hac Vice)
                                           70 West Madison Street, Suite 1400
                                           Chicago, IL 60602
                                           Telephone: (312) 391-5059
                                           Email:       malmstrom@whafh.com


                                           STOLL STOLL BERNE LOKTING &
                                           SHLACHTER P.C.
                                           Keith S. Dubanevich


                                      13
804116.1
    Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 14 of 16



                                           TSB# 06144150
                                           SD Tex# 1451
                                           209 SW Oak Street, Suite 500
                                           Portland, OR 97204
                                           Telephone: (503) 227-1600
                                           Facsimile: (503) 227-6840
                                           Email:       kdubanevich@stollberne.com

                                           LEVIN SEDRAN & BERMAN LLP
                                           Austin Cohen (Pro Hac Vice)
                                           Keith J. Verrier (Pro Hac Vice)
                                           510 Walnut Street, Suite 500
                                           Philadelphia, PA 19106
                                           Telephone: (215) 592-1500
                                           Email:        acohen@lfsblaw.com
                                                         kverrier@lfsblaw.com

                                           GUSTAFSON GLUEK PLLC
                                           Daniel E. Gustafson (Pro Hac Vice)
                                           Daniel C. Hedlund (Pro Hac Vice)
                                           Michelle J. Looby (Pro Hac Vice)
                                           Kaitlyn L. Dennis (to be admitted Pro Hac
                                           Vice)
                                           120 South 6th Street, Suite 2600
                                           Minneapolis, MN 55402
                                           Telephone: (612) 333-8844
                                           Email: dgustafson@gustafsongluek.com
                                                    dhedlund@gustafsongluek.com
                                                    mlooby@gustafsongluek.com
                                                    kdennis@gustafsongluek.com

                                           RADICE LAW FIRM, P.C.
                                           John Daniel Radice
                                           34 Sunset Blvd.
                                           Long Beach, NJ 08008
                                           Telephone: (646) 245-8502
                                           Email:       jradice@radicelawfirm.com

                                           HEIM PAYNE CHORUSH LLP
                                           Christopher Michael First
                                           Miranda Yan Jones
                                           1111 Bagby Street, Suite 2100
                                           Houston, TX 77002
                                           Telephone: (713) 221-2000
                                           Facsimile: (713) 221-2021
                                           Email:      cfirst@hpcllp.com


                                      14
804116.1
    Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 15 of 16



                                                            mjones@hpcllp.com

                                              GRABAR LAW OFFICE
                                              Joshua H. Grabar
                                              1735 Market Street, Suite 3750
                                              Philadelphia, PA 19103
                                              Telephone: (267) 507-6085
                                              Email:        jgrabar@grabarlaw.com

                                              EDELSON & ASSOCIATES LLC
                                              Marc Edelson
                                              3 Terry Drive, Suite 205
                                              Newtown, PA 18940
                                              Telephone: (215) 867-2399
                                              Email:       medelson@edelson-law.com

                                              Additional Counsel for Plaintiffs and the
                                              Proposed Class

 LERCH EARLY BREWER                           SMYSER KAPLAN & VESELKA, L.L.P.

 By:     /s/ Stuart A. Berman                 By: /s/ David K. Isaak
 Stuart A. Berman                             David K. Isaak
 7600 Wisconsin Avenue, Suite 700             Sydney Alexandra Scott
 Bethesda, MD 20814                           Razvan Ungureanu
 saberman@lerchearly.com                      700 Louisiana Street, Suite 2300
                                              Houston, TX 77002
 Attorneys for Zaappaaz Inc., Azim            disaak@skv.com
 Makanojiya                                   sscott@skv.com
                                              razvan@skv.com

                                              Attorneys for Netbrands Media Corp., Mashnoon
                                              Ahmed

 SHEINESS, GLOVER & GROSSMAN, LLP             VAN KAMPEN & CROWE PLLC

 By:   /s/ Todd Newman                        By:     /s/ David E. Crowe _________
 Todd Frederick Newman                        David E. Crowe
 4544 Post Oak Place Drive, Suite 270         Al Van Kampen
 Houston, TX 77027                            1001 4th Avenue, Suite 4050
 713-374-7038                                 Seattle, WA 98154
 tnewman@hou-law.com                          206-386-7353
                                              dcrowe@vkclaw.com
 Attorneys for Gennex Media LLC, Brandeco,    avankampen@vkclaw.com
 L.L.C., Akil Kurj
                                              Attorneys for Custom Wristbands Inc.,
                                              Christopher Angeles

                                         15
804116.1
    Case 4:18-cv-00430 Document 144 Filed on 11/19/18 in TXSD Page 16 of 16



IT IS SO ORDERED.

DATED this _____
           19th day of ___________,
                        November    2018.


                                                Honorable Nancy F. Atlas
                                                        NAN Y F. ATLAS
                                               SENIOR UNI   STATES DISTRICT JUDGE




                                        16
804116.1
